Citation Nr: 0421128	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-10 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected chronic sinusitis, currently rated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1952 to 
August 1954.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for chronic sinusitis and assigned a 10 
percent rating.  A notice of disagreement was received in 
July 2001, a statement of the case was issued in July 2002, 
and a substantive appeal was received in August 2002.  The 
Board therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

The veteran's service-connected chronic sinusitis is not 
manifested by three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
6512 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a February 2003 
RO letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in this letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  

In this case, the RO's decision to deny the claim in March 
2001 came before the notification letter in February 2003.  
It is therefore arguable that the VCAA notice was not timely.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran clearly understood his 
right to produce evidence after notification of his VCAA 
rights because subsequent to receiving the February 2003 RO 
letter he requested the VA's assistance in obtaining medical 
records through a VA Form 21-4142 and a medical history form.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes available service medical 
records, private medical records, VA medical records as well 
as VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The veteran requested that the 
RO obtain all the records from the Long Beach VAMC and all 
these records are included in the file.  The veteran also 
requested that the RO obtain records from a private doctor in 
Torrance, California through a VA Form 21-4142.  The RO sent 
a letter to this doctor and that doctor referred the VA to a 
different doctor, and his letter is contained in the file.  
Under these circumstances of this particular case, no further 
action is necessary to assist the appellant with the claim.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic sinusitis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).
  
The veteran's service-connected chronic sinusitis has been 
rated by the RO under the provisions of Diagnostic Code 6512.  
Under this regulatory provision, a rating of 10 percent is 
warranted with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A rating of 30 
percent is warranted with three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.   

At the time of a December 2000 VA examination, the veteran 
reported having headaches on a regular basis and symptoms 
year round.  The veteran reported that he did have sinus 
attacks.  The examiner noted that an ENT physician diagnosed 
the veteran with allergic rhinitis.  Upon examination, the 
examiner found evidence of mild crusting in left nostril, 
mild drainage, and left septal deviation.  The examiner found 
no evidence of tenderness, effusion, swelling or foul-
smelling nose discharge.  The examiner found evidence of 
nasal obstruction on the left to a degree of 30 percent.  The 
examiner diagnosed the veteran with chronic sinusitis, but 
could not find evidence to diagnose allergic rhinitis.  

At the time of a March 2003 VA examination, the veteran 
reported intermittent nasal discharge, frequent nasal 
stuffiness, and some postnasal drip.  He reported taking 
Sudafed at least once or twice a month and nasal inhalers 
pretty frequently.  The veteran explained that he takes 
antibiotics, occasionally.  The veteran reported that his 
symptoms appear worse with extreme temperature changes.  Upon 
examination, the examiner found tenderness over both frontal 
sinuses, but no tenderness over the maxillary sinuses.  No 
nasal discharge or crusting was found and no evidence of 
nasal obstruction bilaterally.  The examiner diagnosed 
chronic frontal sinusitis.  No significant sinus abnormality 
was demonstrated on X-ray.

The file also contains treatment records from Long Beach VAMC 
from 1994 through the present.  These records demonstrate 
that the veteran has been treated for sinus pain and 
congestion several times over the years.  The record reflects 
that the veteran underwent a septoplasty in December 1999 for 
nasal obstruction.  The record does demonstrate treatment for 
headaches, such as in June 2002.  A private medical doctor 
examined the veteran in May 2001 and found a septum 
relatively midline with hypertrophic inferior nasal 
turbinates which were very dry in appearance.  The private 
doctor diagnosed the veteran with rhinitis, ozena, and 
hypertrophic inferior nasal turbinates.  

At this point the Board notes that the preponderance of the 
evidence is clearly against a finding that the veteran 
suffers three or more incapacitating episodes a year 
requiring antibiotic treatment lasting four to six weeks.  
The Board notes that the veteran had a sinus infection in May 
1998 but it appears to have resolved within the week.  In 
fact, it does not appear that the veteran is even contending 
that he suffers three or more incapacitating episodes a year 
requiring prolonged antibiotic treatment.  

Even without three or more prolonged incapacitating episodes 
a year requiring prolonged antibiotic therapy, the next 
higher rating of 30 percent may still be assigned if the 
veteran suffers more than six non-incapacitating episodes a 
year characterized by headaches, pain, and purulent discharge 
or crusting.  However, after reviewing the evidence from a 
longitudinal perspective, the Board is also led to the 
conclusion that the preponderance of the evidence is against 
such a finding as well.  It is clear that the veteran suffers 
from symptoms associated with his chronic sinusitis.  
However, the VA medical records and private medical records, 
while showing some complaints of headaches and some clinical 
findings on occasion of crusting and discharge, do not 
support a finding that there are more than six episodes a 
year.  

There is no persuasive evidence of the veteran experiencing 
more than six non-incapacitating episodes in a year.  The 
veteran reports headaches on a regular basis and has been 
treated for headaches on occasion.  The veteran does 
experience nasal discharge and sinus pain on occasion.  
However, there is no evidence of more than six non-
incapacitating episodes with headache, pain, and crusting or 
purulent discharge per year.  Since the veteran has no 
incapacitating episodes and does not experience more than six 
non-incapacitating episodes a year, the Board must find that 
he is not entitled to the next higher rating of 30 percent.    

The Board notes here that service connection has also been 
established for nasal bone fracture with left septal 
deviation.  However, that disability is not at issue and any 
symptoms attributable to that separate disability are not for 
consideration.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



